Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 Gabriella Denise Roberts, et al., Appellants          Appeal from the County Court at Law No. 1
                                                       of Angelina County, Texas (Tr. Ct. No. 430-
 No. 06-18-00024-CV             v.                     12-CV).     Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 CitiMortgage, Inc., Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, the appellee’s motion to dismiss this appeal

as moot is well taken and is granted. We dismiss this appeal as moot.

       We note that the appellant, Gabriella Denise Roberts, has adequately indicated her inability

to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 8, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk